AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

                                                                                                                              OCT 2 9 2018
                                      UNITED STATES DISTRICT COUR1                                                     CLER>\.    l.,   s    ;::5"'."i'_,'.:7   .:ou:~­
                                           SOUTHERN DISTRJCT OF CALIFORNIA                                       'OUTHE"'
                                                                                                                 ...,
                                                                                                                 BY
                                                                                                                       r, I~ D'~
                                                                                                                            rr.
                                                                                                                                            '1'
                                                                                                                                ;;".";:: I\.~-I       ~';: l.
                                                                                                                                                      .....     ··
                                                                                                                                                            ~ - .. 'c~·:o•  ·•
                                                                                                                                                                      "r. 'I_.,
                                                                                                                                                                     '.:~:;·~   -.,

             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL                           ·t'        J><..

                                 v.                                         (For Offenses Committed On or After November 1, 1987)
            JUAN PABLO LEON-ZARATE(!)
                                                                               Case Number:          18CR4197-CAB

                                                                            ANTONIO F. YOON
                                                                            Defendant's Attorney
REGISTRATION NO.                 72037298
D -
THE DEFENDANT:
lg] pleaded guilty to count(s)         ONE (1) OF THE FOUR-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
Title & Section                     Nature of Offense                                                                                       Number(s)
8 USC 1324(a)(l)(A)(i),             BRINGING IN ALIENS AND AIDING AND ABETTING                                                                         2
(v)(II)




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count( s)

00   Count(s)     2 -4 OF THE INFORMATION                          are            dismissed without Prejudice.

     Assessment: $100.00 - Waived


     JVTA Assessment*: $5,000.00 - Waived
00   The Court finds the defendant indigent.
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. l 14R22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                            HON. CATHY ANN BENCIVENGO
                                                                            UNITED STATES DISTRJCT JUDGE



                                                                                                                                        18CR4197-CAB
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

 DEFENDANT:                    JUAN PABLO LEON-ZARATE (I)                                              Judgment - Page 2 of 2
 CASE NUMBER:                  18CR4197-CAB

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     90DAYS.




     D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
     o     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at                             A.M.              on
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN
 I have executed this judgment as follows:

           Defendant delivered on


 at      ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                     DEPUTY UNITED STATES MARSHAL
II

                                                                                                          18CR4197-CAB
